PER CURIAM:
Scott Dawling appeals the denial of relief in this action claiming race and age discrimination under both Title VII of the Civil Rights Act of 1964, as amended, and the Age Discrimination in Employment Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dawling v. Shamrock Envtl. Corp., No. 1:12-cv-00198-CCE-LPA (M.D.N.C. Aug. 21, 2012, and July 1, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.